DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 5/12/2022.
Claims 1-3 are pending.
Claims 1-2 are currently amended.
Claim 3 is new.
Claim 1 is independent.


Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 112
Regarding the prior rejections of claims 1 and 2 under 35 U.S.C. 112(b), the current amendments cure the lack of antecedent basis for the terms “the customer” and “the named PAN”.  However, the amendments necessitate the new grounds of rejection contained herein.
Rejections under 35 U.S.C. 102
Regarding the prior rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Kumnick (US 2015/0112871), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

Claim Objections
Claim 3 objected to because of the following informalities:
The claim recites “using the retrieved one and to make the payment” rather than “using the retrieved one [[and]] to make the payment”.
The claim recites “a payment card accounts” rather than “a payment card account[[s]]”.
Appropriate correction is required.

 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations:
the smartphone (first occurrence)
“the Bank Identification Number format (BIN token)”
the corresponding BIN token
the Token Service Provider (TSP) database
the Bin token (2 occurrences)
the connection to the TSP (first occurrence)
the TSP (7 occurrences)
the payment network
the TSP’ database
the PAN corresponding to BIN token
the named PAN
the IP address
the Internet routing system
the DNS token (4 occurrences)
the TSP database (2 occurrences)
the PAN token
a payment (unclear whether the second occurrence of the term refers to the previously recited “a payment”)
the Internet connection with the TSP
Claim 2 recites the limitations:
the address of the cryptocurrency wallet (ACW)
the assigned address
the PAN of the buyer
Claim 3 recites the limitations:
the cryptocurrency wallet (3 occurrences)
the TSP database
the account pair identifiers of PAN and ACW
There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,324,525 B1) in view of Bacastow (US 2015/0154597 A1).

Regarding claim 1, Kramer discloses a method of making payments, wherein a token in the Bank Identification Number format (BIN token), and a payment card number (PAN) and the corresponding BIN token are placed in the Token Service Provider (TSP) database , and when making a payment, the BIN token is read and used to route the connection to the TSP in the payment network, and after establishing a connection with the TSP, transferring the BIN token to the TSP, and finding in the TSP' database the PAN corresponding to BIN token, the named PAN is used for making a payment, the method comprising:
assigning to a customer a customer identifier for Internet (DNS token) (see Fig. 79, wherein the primary account number is the DNS token), 
mapping the IP address of the TSP to the customer identifier in the Internet routing system (see Fig. 79, cols. 134-135 lines 52-10, wherein the BIN portion of the PAN is mapped to the hostname/IP address of the issuer),
writing the DNS token into the TSP database as the PAN token of the buyer (see Fig. 79, wherein the primary account number is stored in the issuer database), and
when making the payment, entering and using the DNS token to route and establish the Internet connection with the TSP, and after establishing the connection with the TSP, transmitting the DNS token to the TSP (see col. 135 lines 11-22, wherein the connection is established and PAN information is sent to issuer in the conventional manner),
whereby the PAN corresponding to the DNS token is found in the TSP database, retrieved and used to conduct the payment (see Fig. 79-80, col. 135 lines 11-22, wherein issuer uses PAN information to authorize payment in the conventional manner).

Kramer does not explicitly disclose wherein the token used for payment is placed in a smartphone of a buyer and read from the smartphone.
Bacastow teaches wherein a token used for payment is placed in a smartphone of a buyer and read from the smartphone (see Fig. 22 step 22.02, para. 0231).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment method of Kramer to include wherein the token used for payment is placed in a smartphone of a buyer and read from the smartphone.
One skilled in the art would have been motivated to make the modification to facilitate mobile payments by payment instruments digitally stored in a mobile wallet (see Bacastow, para. 0027) as well as for the well-recognized convenience that mobile payments provide.

Regarding claim 2, Kramer does not explicitly disclose wherein the buyer is assigned the address of the cryptocurrency wallet (ACW) and the assigned address is recorded as an ACW token for the PAN of the buyer in the TSP database.
Bacastow teaches wherein a buyer is assigned the address of a cryptocurrency wallet (ACW) and the assigned address is recorded as an ACW token for the PAN of the buyer in a database (see para. 0231, wherein issuer receives and uses Bitcoin account number, i.e. the assigned address).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment method of Kramer to include wherein the buyer is assigned the address of the cryptocurrency wallet (ACW) and the assigned address is recorded as an ACW token for the PAN of the buyer in the TSP database.
One skilled in the art would have been motivated to make the modification to accommodate alternative payment issuers (see Bacastow, para. 0231).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,324,525 B1) in view of Bacastow (US 2015/0154597 A1), further in view of Ronca (US 2015/0363778 A1).

Regarding claim 3, Kramer discloses wherein types of the payments comprise: 
payment for a purchase from the payment card account (see col. 135, lines 11-22), and 
Bacastow further teaches wherein types of the payments comprise:
payment for the purchase from the cryptocurrency wallet (see para. 0231); 
wherein each of the types of the payments is assigned with a payment type identifier, when making the payment, the payment type identifier is entered, and when searching in the TSP database, retrieving one of: the account pair identifiers of PAN and ACW, or the account pair identifiers of PAN and ACW or the identifier of one of the accounts PAN or ACC (see para. 0231), and
using the retrieved one and to make the payment either between the pair of accounts whose identifiers have been retrieved, or make a payment for a purchase from one account whose identifier has been retrieved (see para. 0231).
As discussed above with regards to claim 2, it would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment method of Kramer to include the features taught by Bacastow relating to different payment methods, including the features discussed above.
One skilled in the art would have been motivated to make the modification to accommodate alternative payment issuers (see Bacastow, para. 0231).
Kramer and Bacastow do not explicitly teach wherein types of payments comprise: payment from a payment card accounts to the cryptocurrency wallet; payment from the cryptocurrency wallet to the payment card account.
Ronca teaches wherein types of payments comprise: from a payment card accounts to the cryptocurrency wallet; payment from the cryptocurrency wallet to the payment card account (see para. 0102, 0157).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment method of Kramer further to include wherein types of payments comprise: payment from a payment card accounts to the cryptocurrency wallet; payment from the cryptocurrency wallet to the payment card account.
One skilled in the art would be motivated to conduct transactions on behalf of the customer that may want to utilize cryptocurrency and debit/credit customer accounts as appropriate (see para. Ronca, para. 0102).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forzley (US 2017/0140371 A1)
Goto (US 2016/0371679 A1)
Fuentes (US 2012/0030047 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698


/ERIC T WONG/Primary Examiner, Art Unit 3698